Citation Nr: 0631314	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  00-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee arthralgia.

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthralgia.

3.  Entitlement to an increased rating for sinusitis with 
postoperative submucous resection, currently rated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
October 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied compensable ratings for bilateral knee 
arthralgias and sinusitis with postoperative submucous 
resection.

The veteran duly appealed the RO's decision.  In September 
2003, the veteran testified at a Board hearing at the RO in 
support of his appeal.  In March 2004, the Board remanded the 
matter for additional evidentiary development and due process 
considerations.  

While the matter was in remand status, in a February 2006 
rating decision, the RO assigned separate 10 percent ratings 
for arthralgia of the right and left knees.  In addition, the 
RO increased the rating for the veteran's service-connected 
sinusitis to 30 percent.  Although increased ratings were 
granted, the issues of entitlement to ratings in excess of 10 
percent for right and left knee arthralgias and a rating in 
excess of 30 percent for sinusitis remain in appellate 
status, as the maximum schedular ratings have not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the 
veteran has indicated his continuing dissatisfaction with 
these ratings.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In a July 2006 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who had conducted the September 2003 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2006).  The following month, the veteran 
responded that he wished to attend a Board videoconference 
hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person. 38 C.F.R. § 20.700 (2006).  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2006), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2003); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2006).

Accordingly, this case is remanded for the following actions:

The veteran should also be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2006).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



